Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (JP Patent # 2001211676A).
[Claim 1]
An image reading apparatus comprising:
a placement board (Paragraph 22, resilient support 6, fig. 1);
a camera that captures an image of a subject placed on the placement board (camera 3 is placed on support 6 inside the spherical surface);
a first holding member to which the camera is fixed (camera 3 will inherently be fixed inside the camera to the spherical surface 2);
a second holding member that is fixed to the placement board (tripods 5a, 5b and 5c are fixed to the board 6)); and
a fixing portion that fixes the first holding member to the second holding member (piezoelectric motors 1a, 1b and 1c connect the spherical surface 2 to the tripods 5a, 5b and 5c) , 
wherein
a sliding surface along a spherical surface is formed on one of the first holding member and the second holding member (sliding surface along board 6 is formed on the bottom of tripods),
three contact points disposed at three different positions respectively are formed on the other one of the first holding member and the second holding member (three contact points on the board 6 where the tripods are fixed),
the first holding member is rotatably supported about three axes by the second holding member as a result of the three contact points coming into contact with the sliding surface (Paragraph 2, sphere 2 is rotatably supported to rotate in all directions), and
the camera is disposed inside the spherical surface (camera 3 is disposed inside the sphere 2).
[Claim 2]
The image reading apparatus according to claim 1, wherein the sliding surface is formed to have a convex surface on the first holding member (see fig. 1), and
the three contact points are formed on the second holding member (see fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (JP Patent # 2001211676A) in view of Entis (US PGPUB 20090297137).
[Claim 6]
Ackermann fails to teach further comprising another camera that is different from the camera, wherein the other camera is fixed to the placement board. However Entis teaches  a Seeing-Eye camera in accordance with some embodiments of the invention, comprises two cameras mounted inside a sphere. Optionally, the cameras have their optic axes parallel and are displaced one from the other to provide binocular vision and depth perception (Paragraph 39). Therefore taking the combined teachings of Ackerman and Entis, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have another camera that is different from the camera, wherein the other camera is fixed to the placement board in order to provide binocular vision and depth perception.
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696